 

 

UNITED STATES DISTRICT COURT

(

FOR THE
WESTERN DISTRICT OF TENNESSEE

ORDER OF PRODUCTION

NO: 1-17-cr-10105-STA

USA v. Tammy Ranger
AD Testificandum

FOR: Sentencing Hearing

TO: Warden/Jail Administrator
Perry County Jail
582 Bethel Road,
Linden, TN 37096

YOU ARE HEREBY COMMANDED to have the person of Daniel Ranger, by you restrained
of his liberty, as it is said, by whatsoever names detained, together with the day and cause of his
being taken and detained, before the Honorable S. Thomas Anderson, U. S. District Court Judge, for
the Western District of Tennessee, at the room of said Court, in the City of Jackson, Tennessee, at
2:15 p.m. on the 6" day of August, 2019, then and there to do, submit to, and receive whatsoever
the said Judge shall then and there determine in that behalf; and have you then and there this writ;
further, to hold him in federal custody until disposition of this case and to produce him for such
other appearances as this court may direct.

ENTERED this the 9" day of July, 2019.

s/ S. THOMAS ANDERSON
CHIEF UNITED STATES DISTRICT JUDGE
